BONDY, District Judge.
The libelant is entitled to prove its libel by admissions against interest made by respondent in its log books, or otherwise. Self-serving statements, made by respondent in its log books, are not competent evidence in favor of respondent. There is a conflict as to whether or not the production of log books can be compelled by interrogatories, and the weight thereof seems to establish that it cannot be done in that manner. See MacLeod & Co. v. U. S. (D. C.) 295 F. 432; Havermeyers & E. S. R. Co. v. Compania Transatlantica Espanola (D. C.) 43 F. 90; The Princess Sophia (D. C.) 269 F. 651. Compare Admiralty Rule 31 with Equity Rule 58 and Admiralty Rule 32.
The exception to the first interrogatory is overruled, and to the second sustained.